Citation Nr: 0812543	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
October 11, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from December 1, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to March 
1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from April 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The April 2003 rating decision granted service connection for 
PTSD and assigned a 50 percent evaluation, effective February 
7, 2003.  The August 2005 rating decision (1) granted a 
temporary evaluation of 100 percent for a hospitalization 
over 21 days, effective from October 11, 2004; (2) assigned a 
50 percent evaluation for PTSD from December 1, 2004; and (3) 
denied a claim of entitlement to TDIU.

In a February 2004 decision, the Board affirmed the RO's 
April 2003 denial.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In May 2006, the Court vacated that Board's decision 
and remanded the case to the Board for readjudication 
consistent with the May 2006 Court order.  The Board remanded 
the case to the RO for further development in October 2007.  
Development has been completed and the case is once again 
before the Board for review.  


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Prior to October 11, 2004 and from December 1, 2004, the 
veteran's PTSD has been shown to result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; an 
inability to establish and maintain effective relationships.

3.  The veteran's service-connected disabilities preclude her 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2004 and from December 1, 2004, the 
criteria for a 70 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A February 
2003 VCAA notice letter addressed the veteran's initial claim 
for service connection for PTSD.  An October 2004 VCAA notice 
letter addressed the veteran's claim of entitlement to TDIU.  
Pursuant to an October 2007 Board remand, the RO issued 
corrective VCAA notice in November 2007.  The November 2007 
notice letter informed the veteran of the evidence necessary 
to substantiate her claims, evidence VA would reasonably seek 
to obtain, information and evidence for which the veteran was 
responsible, and also asked the veteran to provide any 
evidence that pertains to her claim.  The November 2007 VCAA 
letter provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date and provided notice of the information and 
evidence necessary to substantiate an increased-compensation 
claim, including general notice of the relevant criteria 
necessary for entitlement to a higher disability under 
applicable Diagnostic Codes.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The November 2007 notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant VCAA notice.  
The RO readjudicated the case in a January 2008 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency affects the outcome of this case.  

The veteran's VA and private treatment records and VA 
examinations have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.




B.  Background and Evidence

VA and private mental status examinations, dated from 2002 to 
2007, show that the veteran's PTSD symptoms include chronic 
depression, anxiety, suicidal ideation, sleep disturbance.  
The veteran was oriented in all three spheres; grooming and 
hygiene were fair; and she denied homicidal ideation, 
delusions, and hallucinations.  

The veteran has been followed at VA for PTSD.  A July 2002 
treatment report reflects minor depression.  She was seen in 
August 2002, reporting that she felt "down and out."  During 
a September 2002 examination, the veteran complained of 
flashbacks since the 9/11 attack.  She was diagnosed with an 
adjustment reaction.  

The veteran underwent an extensive psychological evaluation 
by M.C., Ph.D., in December 2002.  The veteran lived with her 
husband and three children and worked cleaning pots and pans 
at a VA medical center.  Her symptoms included fear of crowds 
and poor temper control at home and at work.  The veteran 
said she did not do anything outside of the home to have "a 
good time" and that she was busy with raising her children 
and attempting to be a good wife.  The psychologist indicated 
that the veteran appeared to go through life with a 
concretely moderately-severe restriction in her lifestyle and 
that it was obvious she was between severe and profound 
levels in her ability to follow a daily routine or attend to 
personal habits.  A mental status examination shows that flow 
of conversation and thought were appropriate, although at 
times her voice became too low in volume.  The veteran had a 
penchant toward circumstantial speech.  Her affect and mood 
were depressed, dysphoric, and almost despondent.  She 
displayed mixed anxiety when discussing how she was treated 
in service when she reported the sexual assault.  She was 
non-compulsive.  The veteran's ability to cope with stress 
was extremely poor, suggestive of a mild personality 
disorder.  Social comprehension was fair, abstract ability 
was poor, calculation skills were poor, and recall was below 
fair.  The psychologist commented that the veteran was a 
reclusive individual where her community was concerned.  

The veteran was diagnosed with chronic PTSD and dysthymic 
disorder with a Global Assessment of Functioning (GAF) score 
of 43.  The psychologist opined that the veteran was an 
individual who either could not work or could only work at a 
menial job.  He explained that the veteran was working 
somewhat beneath her ability and that there was little else 
she could do because of her difficulty with concentration, 
memory, problems in governing her own emotions, especially 
while under stress, and her difficulty relating to others.  
The psychologist concluded that the veteran's ability to 
compete in usual gainful employment was extremely 
questionable and that he did not know how long she would be 
able to keep her current job washing pots and pans if she 
continued to behave as she did in his office.  

During a January 2003 VA PTSD consultation, the veteran 
reported increased depression.  She displayed no psychomotor 
abnormalities, rigidity, or tremors during her mental status 
examination.  Her affect was of normal range and intensity.  
Her mood was depressed, although she had stated that it had 
improved considerably.  Her speech was fluent and 
spontaneous.  There was no evidence of any circumstantiality 
or tangeniality.  The veteran reported problems with short-
term memory but no problem with long-term memory.  Cognitive 
testing revealed no deficits.  Her diagnoses included PTSD 
secondary to military sexual trauma; major depressive 
disorder, recurrent; and panic disorder with agoraphobia, in 
partial remission.  She was assessed with a GAF score of 52.  

A January 2003 VA treatment report noted that the veteran no 
longer experienced nightmares or sleep disturbance.  Her 
obsessive behavior involving overeating was discussed.  She 
was diagnosed with PTSD, and was assigned a GAF score of 55.  
A mental status examination completed in September 2003 noted 
that the veteran had some problems with her working memory 
and concentration.  She was assessed with PTSD; depressive 
disorder; panic disorder with agoraphobia in partial 
remission; impulse control disorder; and alcohol dependence 
and polysubstance abuse, both in full remission, and had a 
GAF of score of 53.  

VA treatment reports from February 2004 to July 2004 show 
that the veteran was attending therapy sessions with her ex-
husband; they had filed for a divorce in April 2004.  In a 
March 2004 VA treatment report, the clinician opined that the 
veteran had occupational and social impairment in most areas 
such as work, family relations, judgment, thinking, and mood.  
She stated that the veteran numbed her body most of the time 
so that she didn't feel or lose control.  She stated that the 
veteran was still cutting on [injuring] herself, which was a 
danger to herself.  She disassociated at numerous times 
during the day.  In therapy, if she didn't like what was 
being talked about, she manipulated and changed the subject.  
A June 2004 note reflects a GAF score of 50.  VA treatment 
reports from August 2004 to September 2004, shortly after the 
veteran's divorce, reflect GAF scores of 45, 48, and 55.  

From October 2004 to November 2004, the veteran was admitted 
to a sexual trauma treatment group therapy program at VA; she 
was in receipt of a temporary total disability rating at this 
time. 

VA psychiatric evaluations dated from February 2005 to April 
2005 show that the veteran continued to receive treatment at 
VA for PTSD.  A February 2005 social work note shows that the 
veteran was recently hired at VA.  She was seeking temporary 
housing because her fiancé had relapsed to drugs and it was 
not safe in her house.  

During a February 2005 VA psychiatric outpatient evaluation, 
the veteran admitted to a previous suicide attempt shortly 
after the rape, but denied any other suicide attempts.  She 
had occasional thoughts of self injury, but had promised her 
children that she would never commit suicide.  She had a 
history of cutting herself on the arms and ankles, though she 
stated that she had not done this in many years.  The veteran 
drank occasionally.  She admitted to a recent binging episode 
after her fiancé had a relapse of drug use.  She denied 
repetitive behaviors or rituals.  She denied a history of 
psychiatric hospitalizations.  She divorced from her husband 
of 16 years in 2002 after disclosing the details of her rape 
to him.  Her ex-husband had custody of the children.  She 
recently moved to participate in a sexual trauma treatment 
program.  While enrolled, she met her current fiancé who was 
a resident of the domiciliary.  The veteran was employed at 
VA until November 2004.  She was rehired to fill the same 
position at the Bay Pines VA in Florida.  A mental status 
examination shows that the veteran displayed poor posture and 
appeared fidgety throughout the interview, continually moving 
her legs.  Her voice was loud and shaky at times with 
context, but was otherwise normal.  The veteran had a full 
range of affect with occasional anxious laughter.  Thought 
process was organized without looseness of association, 
flight of ideas, circumstantiality, or tangentially.  She 
denied suicidal ideation.  The veteran was cognitively 
intact.  Insight was superficial, judgment was adequate.  The 
veteran was diagnosed with PTSD and major depressive 
disorder.  She was assigned a GAF score of 62.  An April 2005 
note reflects similar findings on mental status examination.  
The psychiatrist noted that the veteran was working at Perry 
Point at that time. The veteran had a GAF of 62.  

The claims file was reviewed in conjunction with a June 2005 
VA examination.  It was noted that since her last evaluation, 
the veteran had presented to the sexual trauma program in St. 
Petersburg.  She had continued episodes of significant 
nightmares, impaired sleep, flashbacks, and prominent 
irritability.  The veteran reported increased panic attacks.  
She had suicidal ideation 10 to 14 times a month, but had no 
recent cutting behavior, self-mutilating behavior, or 
admissions to psychiatric unit other than the sexual trauma 
program scheduled admission.  She had a relationship; 
although she said her eight-month relationship was coming to 
an end at the first of the month.  There was no recent 
psychosis.  She still had prominent depression affecting her 
sleep, energy and concentration.  The veteran had been 
followed at VA and was treated for PTSD with Depakote, 
Citalopram, and Toprol or Verapamil, suggesting fairly 
aggressive treatment.  She appeared fairly compliant, with no 
behavioral outbursts.  She had some significant symptoms 
remaining.  At the time of the examination, the veteran was 
able to maintain her activities of daily living, care for 
herself, and was working a 40-hour work week in the kitchen.  
She lived with her boyfriend of eight months, but reported 
that she did very little in the way of fun.  

A mental status examination reflects no impairment in thought 
process or communication.  The veteran did have moderate 
psychomotor agitation associated with prominent hyperarousal 
and did have some suicidal ideations, but no intent or plan.  
Speech, rate, and flow were within normal limits.  Mood was 
described as down and anxious.  Affect was congruent and 
liable.  Impulse control appeared impaired.  Sleep was 
reported as bad, impairing life through fatigue.  The 
examiner concluded that the veteran did have significant 
PTSD, possible slight worsening in the context of some more 
recovery work during the sexual trauma treatment program.  
The examiner stated that she was still able to work a 40-hour 
work week, although she was somewhat diminished from where 
she should be.  She was able to form and engage in new 
relationships.  She also appeared able to manage and function 
in her best interests and maintained her activities of daily 
living.  The veteran was assessed with PTSD with a GAF score 
of 50.  The examiner stated that the veteran's overall 
symptoms did not appear to be markedly more severe than they 
were during her last rating examination. 

VA treatment records from July 2005 to May 2006 reflect 
treatment for PTSD, with both group therapy and individual 
therapy.  The veteran had moved back to Nebraska at that 
time.  VA treatment records indicate that the veteran was no 
longer working at that time.  Mental status examinations show 
that her mood and affect varied.  Her speech was relevant and 
spontaneous, thought processes were logical and goal-
directed, thought content was relevant, and insight was 
adequate.  The veteran had GAF scores ranging from 50 to 57.   

September 2005 treatment notes show that the veteran was 
homeless at that time.  An October 2005 VA treatment note 
shows that the veteran was unemployed.  She reported to the 
clinician that her psychiatrist did not understand why she 
only received a 50 percent evaluation.  The veteran believed 
that it was because she was holding a steady job at the time 
of her evaluation.  The veteran reported being written up 
three times in Bay Pines for missing too much work, even if 
it was due to appointments at the VA.  

The veteran submitted an April 2006 psychological evaluation 
completed by M.C., Ph.D.  He provided a lengthy evaluation, 
which is summarized below.  During examination, the veteran 
was disheveled but relatively clean.  She was divorced; her 
ex-husband cared for the children because she reportedly did 
not have a stable home.  The veteran stated that she was 
homeless for ten months, though she did not elaborate.  
Thereafter, she was hospitalized at VA.  At the time of the 
examination, the veteran was living by herself.  She had 
suicidal ideation.  The psychologist stated that during a 
mental status examination, flow of conversation and thought 
were characterized by the veteran being over elaborative and 
circumstantial.  Flight of ideals occurred consistently.  
Affect and mood were seriously depressed.  The psychologist 
also noted mixed anxiety and general anxious features, and 
depressive features.  He stated that cognition had 
deteriorated markedly, indicating that the veteran was 
restless and shook.  She was below fair in her fund of 
general information, and immediate recall was poor.  Insight 
was fair, and judgment was poor.  The veteran was assessed 
with PTSD, major depression, and adjustment disorder with 
anxiety.  She was assessed with a GAF score of 39/40.

The psychologist concluded that the veteran was a middle aged 
woman who was haggard appearing and lived literally from hand 
to mouth.  He indicated that the veteran had amotivational 
and disorganized feelings and thinking due to severe 
depression.  The veteran did not follow any established 
routine in her personal life, and had difficulties with 
sleeping, eating, emoting, and with vocational attempts.  The 
psychologist indicated that PTSD interfered with her general 
concentration and attentiveness.  He opined that the veteran 
was completely incapable of gainful employment based on her 
inability to carry out even simple instructions, even when 
they involved self-help hygiene skills.  Her immediate recall 
would not allow her to carry out simple one and two step 
directions in a competitive setting.  Furthermore, the 
examiner stated that the veteran was totally incapable of 
governing her emotions even under ordinary stress.  Her 
amotivational behavior extended to her social responses to 
others and the examiner indicated that her suspiciousness and 
hypervigilence would interfere with her ability to work with 
others.   

The claims file was reviewed in conjunction with an August 
2006 VA examination. The veteran was divorced.  She reported 
that her three children spent part of the time with the 
veteran and part of the time with their father.  She had 
family who lived in the area.  She saw her mother and brother 
a few times per month.  The veteran was involved in football 
the past year, and her daughter was in volleyball.  She 
attended games and knew most of the people.  She stated that 
she stayed out on the edge, and when she couldn't breathe, 
she just left.  She indicated that she would talk with others 
on the internet, and preferred not to see her friends in 
person.  She stated that she was in a women's group and that 
the members were aware of her triggers.  She liked to read 
and play games on the internet.

The veteran had attempted suicide a few years prior, after 
her divorce.  The examiner indicated that she had a history 
of violence and assaultiveness.  The veteran was markedly 
hypervigilant during her mental status examination.  She was 
very watchful, almost to the point of looking suspicious.  
Her speech was clear.   She was tense, guarded, and had 
moderate severe restriction of affect.  Her mood was anxious.  
She had circumstantiality of thought process.  Thought 
content was unremarkable.  There was no inappropriate 
behavior.  She did not have obsessive or ritualistic behavior 
or panic attacks.  She did have suicidal thoughts but was not 
an imminent danger to herself or others.  Impulse control was 
fair.  The veteran was able to maintain minimum personal 
hygiene.  She had some problems with activities of daily 
living, including moderate problems with doing household 
chores, shopping, and driving, and severe problems with 
engaging in sports or exercise, traveling, and other 
recreational activity.  Recent and remote memory were normal.  

Her PTSD symptoms included markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, restricted range of 
affect, a sense of foreshortened future, sleep difficulty, 
irritability or outbursts of anger, and difficulty 
concentrating.  Her symptoms were noted to be chronic.  The 
examiner stated that the veteran had severe avoidance 
behaviors and was isolating herself to her home.  Her affect 
was moderate severely constricted as she did not smile, laugh 
or cry.  She was estranged from others and isolated to a 
fairly significant level.  She had internet friends mainly, 
with some interaction with first degree relatives a few times 
a month.  Her hobbies and interests were solitary and not 
social.  The veteran had poor sleep, slight to mild 
irritability, her concentration was distracted, and she had 
increased startle reactions around people.  The examiner 
indicated that her PTSD symptoms had increased in severity 
and that her PTSD was moderately severe in nature at that 
time.   The veteran had been unemployed for two years.  She 
was previously employed at the VA for a total of three years.  
She stated that being at VA was a positive occupation as when 
she would decompensate at work she would be able to have 
mental health intervention on site.  The veteran left for an 
in-patient hospitalization at VA and had not been gainfully 
employed since that time.  

The veteran was assessed with PTSD with a GAF score of 50.  
The examiner indicated that the veteran was likely exhibiting 
an increase in her PTSD.  He opined that the veteran did not 
have total occupational and social impairment due to PTSD 
signs and symptoms.  PTSD symptoms did result in deficiencies 
in judgment, thinking, family relations, work, and mood.  The 
veteran's PTSD symptoms and triggers led to significant 
social problems.  When attending social events for her 
children, she would leave the situation and let her ex-
husband tend to the children.  Her thought process was 
circumstantial to a fairly significant level.  She had 
passive suicidal ideation at the time of the examination due 
to the stress of the examination.  She had moderately severe 
problems with family relations, for social events with her 
children, interaction with her children, and interaction with 
family.  Affect was moderately severely restricted with 
little reciprocation of nonverbal and verbal interpersonal 
communication.  The veteran was avoidant of social places, 
including a work environment due to avoidance of triggers, 
and this was noted to be moderately severe.  The veteran's 
mood was continuously anxious during the week due to PTSD 
symptoms, and this was also moderately severe.  The veteran 
had reduced reliability and productivity due to her PTSD 
symptoms.  Reliably was rated as poor due to frequent 
avoidance behaviors and she had moderately severe 
deficiencies in productivity.  

VA treatment records dated from August 2006 to December 2007 
show that the continued to exhibit symptoms of depression and 
anxiety.  The veteran had GAF scores ranging from 50 to 52.  
An October 2007 note shows that the veteran's psychiatric 
problems were unchanged.  Her mental status examination at 
that time also reflects psychomotor agitation and suicidal 
ideation.  

C.  Law and Analysis

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration.  Because the veteran was in receipt of 
a temporary evaluation of 100 percent from October 11, 2004 
to November 30, 2004, the Board will evaluate the level of 
disability both prior to October 11, 2004 and from December 
1, 2004.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2007).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

Prior to October 11, 2004 and from December 1, 2004, Board 
finds that the veteran's overall disability picture is most 
consistent with a 70 percent rating for PTSD.  See 38 C.F.R. 
§ 4.130. Diagnostic Code 9411 (2007).  The record shows that 
veteran's PTSD symptoms have gradually increased in severity 
and now result in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, and mood.  

Prior to October 11, 2004, the veteran's exhibited 
symptomatology described for both 50 percent and 70 percent 
evaluations.  However, her symptomatology is shown to have 
increased in severity during this time, and the Board finds 
that prior to October 11, 2004, the veteran's PTSD more 
closely resembles the criteria described for a 70 percent 
evaluation.  

Prior to October 11, 2004, the veteran has exhibited 
symptomatology described for a 70 percent evaluation, such as 
circumstantial speech, near-continuous depression or panic, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances.  A December 2002 private evaluation 
shows that the veteran had moderately-severe restriction in 
her lifestyle, severe to profound deficiency in her ability 
to follow a daily routine or attend to personal habits, 
circumstantial speech, depressed mood, anxiety, poor ability 
to cope with stress, poor recall, and was reclusive.  A 
January 2003 VA PTSD consultation reflects depressed mood and 
problems with short-term memory.  VA treatment reports from 
January 2003 to September 2004 show an increase in the 
severity of the veteran's PTSD symptoms, particularly from 
August 2004 to September 2004, after the veteran's divorce.  
A September 2003 note reflects problems with memory and 
concentration, and additional diagnoses of depressive 
disorder, panic disorder, and impulse control disorder.  In a 
March 2003 note, the VA clinician opined that the veteran had 
occupational and social impairment in most areas such as 
work, family relations, judgment, thinking, and mood.  The 
veteran was still cutting and injuring herself and 
disassociated at numerous times during the day.  

The veteran's GAF scores, prior to October 11, 2004, ranged 
from 43 to 55 on VA treatment records and examinations and on 
a private evaluation.  Her GAF scores reflect moderate to 
serious symptoms and moderate difficulty in social or 
occupational functioning to any serious impairment in social, 
occupational or school functioning.  See DSM-IV at 46-47.  
The Board finds that a 70 percent evaluation is warranted for 
PTSD prior to October 11, 2004.   

From December 1, 2004, the veteran continued to exhibited 
symptoms described for a 70 percent evaluation, including 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).

A June 2005 VA examination reflects suicidal ideations, 
depression, anxiety, impaired impulse control, and a 
diagnosis of significant PTSD, with possible slight 
worsening.  The examiner noted that the veteran was able to 
form and engage in new relationships and stated that the 
veteran's overall symptoms did not appear to be markedly more 
severe than they were during her last rating examination.  
Mental status examinations completed in 2006, however, 
reflect more severe symptomatology.  

An April 2006 psychological evaluation completed by M.C., 
Ph.D. reflects circumstantial speech, flight of ideas, 
depressed mood and affect, anxiousness, and deterioration in 
cognition, and poor immediate recall and judgment.  An August 
2006 VA examination reflects an attempted suicide a few years 
prior.  The veteran was markedly hypervigilant, had 
circumstantiality of thought process, suicidal thoughts, and 
some problems with activities of daily living.  Her PTSD 
symptoms included markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, restricted range of 
affect, a sense of foreshortened future, sleep difficulty, 
irritability or outbursts of anger, and difficulty 
concentrating.  The examiner stated that the veteran had 
severe avoidance behaviors, was estranged from others, and 
isolated to a fairly significant level.  The examiner 
indicated that her PTSD symptoms had increased in severity 
and that her PTSD was moderately severe in nature at that 
time.  The examiner opined that PTSD did result in 
deficiencies in judgment, thinking, family relations, work, 
and mood.  

The preponderance of the evidence shows that from December 1, 
2004, the veteran has a GAF score around 50, reflecting 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See DSM-IV at 46-47.  VA 
treatment records dated from February 2005 to December 2007 
reflect GAF scores ranging from 50 to 62; June 2005 and 
August 2006 VA examinations reflect a GAF score of 50; and 
M.C., Ph.D., assigned a GAF score of 39/40 during his April 
2006 evaluation.  The veteran's GAF score of 39/40 assigned 
by M.C., Ph.D. reflects some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  The 
Board notes that the veteran did not exhibit impairment in 
reality testing or communication on examination.  She has, 
however, been shown to have major impairment in areas such as 
work, family relations, judgment thinking and mood.  The 
veteran's GAF scores are consistent with her symptomatology 
and remain consistent with a 70 percent disability rating for 
PTSD.  

The Board finds that prior to October 11, 2004 and from 
December 1, 2004, a higher 100 percent evaluation is not 
warranted where the veteran has not been shown to exhibit 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss, 
to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).   

Although M.C., Ph.D. opined in a December 2002 report that 
the veteran was an individual who either could not work or 
could only work at a menial job, at the time of the 
examination, the veteran was employed at VA and maintained 
full time employment at VA until her October 2004 
hospitalization, and had resumed work thereafter.  February 
2005 and April 2005 VA psychiatric evaluations show that the 
veteran was employed at VA until her hospitalization and was 
subsequently hired to fill the same position at Bay Pines VA.  
At the time of the June 2005 VA examination, the veteran was 
able to maintain her activities of daily living, care for 
herself, and was working a 40 hour work week in the kitchen.  
The veteran was unemployed at the time of the August 2006 VA 
examination.  The examiner opined, however, that the veteran 
did not have total occupational and social impairment to do 
PTSD signs and symptoms.  

M.C., Ph.D. indicated in his April 2006 evaluation that the 
veteran was completely incapable of gainful employment based 
on her inability to carry out even simple instructions, even 
when they involved self-help hygiene skills.  However, the 
June 2005 VA examiner had stated that the veteran was still 
able to work a 40-hour work week and the August 2006 VA 
examiner opined that the veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  VA treatment records did not indicate problems 
with maintaining hygiene and self-care.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the opinions rendered by the 
both VA examiners and M.C., Ph.D. are probative in 
determining the severity of the veteran's PTSD.  However, the 
opinions and GAF scores assigned by M.C., Ph.D. reflect more 
severe symptomatology than supported by VA psychiatric 
treatment reports.  The Board notes in particular that the 
veteran had been followed at VA for several years for her 
PTSD treatment.  The Board finds that the preponderance of 
the evidence does not support a 100 percent evaluation for 
PTSD in this case.  The veteran's symptomatology and 
disability picture more closely resembles that described for 
a 70 percent evaluation.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


2.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2007).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2007).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment. See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Pursuant to the Board's decision this date, the veteran is 
service connected for PTSD at 70 percent disabling.  
Therefore, application of TDIU is appropriate in this case so 
long as the severity of the veteran's disability warrants 
such a rating.  The veteran is currently unemployed.  The 
Board notes that the veteran appears to have worked full-time 
for some period after submitting her TDIU claim, but the 
dates are not apparent from the record.  

The veteran was admitted to a sexual trauma treatment group 
therapy program at VA from October 2004 to November 2004.  VA 
treatment records dated in February 2005 show that the 
veteran was employed at VA until she entered treatment; she 
was subsequently rehired to fill the same position at the Bay 
Pines VA.  

The veteran was working at the time of a June 2005 VA 
examination.  The examiner noted that the veteran was working 
a 40-hour work week in the kitchen.  He stated she was still 
able to work a 40-hour work week, although she was somewhat 
diminished from where she should be.  VA treatment records 
dated in June 2005, show that the veteran returned to 
Nebraska.  An October 2005 note shows that the veteran was 
unemployed.  She reported that she was written up three times 
at the VA in Bay Pines due to missing too much work.  

In an April 2006 psychiatric evaluation, M.C., Ph.D. stated 
that the veteran was completely incapable of gainful 
employment based on her inability to carry out even simple 
instructions, her poor memory, her inability to govern her 
emotions, and her amotivational behavior extended to her 
social responses to others.   

The veteran was unemployed at the time of the August 2006 VA 
examination.  The examiner opined, however, that the veteran 
did not have total occupational and social impairment to do 
PTSD signs and symptoms.  Despite this opinion, the August 
2006 examiner indicated that the veteran's PTSD symptoms had 
increased in severity.  At the time of examination, the 
veteran stated that being at VA was a positive occupation, 
however, she also indicated that it was because she had 
mental health intervention on site when she would 
decompensate at work.  The examiner noted that the veteran 
was avoidant of social places, including a work environment 
due to avoidance of triggers, and this was noted to be 
moderately severe.  Reliably was rated as poor due to 
frequent avoidance behaviors, the veteran was noted to have 
moderately severe deficiencies in productivity.  

In this case, a June 2005 and August 2006 VA examiners 
indicate that the veteran was able to work and did not have 
total occupational and social impairment due to PTSD signs 
and symptoms, however, examinations also indicate moderately 
severe symptomatology which would interfere with the 
veteran's ability to maintain work.  The veteran's private 
psychologist has clearly opined that the veteran is 
completely incapable of gainful employment.  As noted in the 
discussion above, the Board finds that both the VA and 
private opinions are probative in this case.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470 (1993) (The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.).  The Board finds that the 
veteran's VA treatment records further support the conclusion 
that the veteran is precluded from securing or following a 
substantially gainful occupation.  Although it appears that 
the veteran was rehired after her hospitalization and was 
able to work for some period of time, it appears from the 
record that she was not able to maintain employment.  The 
veteran indicated in her October 2005 treatment report, that 
she had difficulty maintaining employment due to multiple 
absences at work.  The Board finds that the veteran's lay 
statements, made to treating physicians during the course of 
her treatment, are credible.  The veteran's private 
psychologist has opined that she is incapable of gainful 
employment due to her PTSD.  The veteran's VA treatment 
records, VA examinations, and private psychiatric evaluations 
show that the veteran continues to be unemployed and 
continues to have serious PTSD symptoms and serious 
impairment in social and occupational functioning.  

The preponderance of the evidence indicates that the veteran 
is unable to work due to her service-connected PTSD.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran is unemployable based on the 
nature and severity of her service-connected PTSD.   See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is 
warranted.  

D.  Conclusion

Prior to October 11, 2004 and from December 1, 2004, the 
Board concludes that the evidence supports a 70 percent 
rating for PTSD. 

Competent medical evidence shows that the veteran's service-
connected disabilities preclude her from securing and 
following substantially gainful employment.  The criteria for 
a total disability rating based on individual unemployability 
due to service-connected disabilities have been met.
	

ORDER

Prior to October 11, 2004 and from December 1, 2004, a 70 
percent rating, but no more, is granted for PTSD subject to 
the law and regulations governing the payment of monetary 
benefits. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


